591 F.2d 1207
Walter Lee BROWN, Petitioner-Appellee,v.W. J. ESTELLE, Jr., Director, Texas Department ofCorrections, Respondent-Appellant.
No. 78-2672

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
March 21, 1979.
John L. Hill, Atty. Gen., Gilbert J. Pena, David M. Kendall, Jr., Joe B. Dibrell, Asst. Attys. Gen., Austin, Tex., W. T. Westmoreland, Jr., Asst. Dist. Atty., Dallas, Tex., for respondent-appellant.
Richard A. Dawson, Staff Counsel for Inmates, Sugar Land, Tex., for petitioner-appellee.
Before COLEMAN, FAY and RUBIN, Circuit Judges.
PER CURIAM:


1
For the reasons set forth by the trial court in its opinion, Brown v. Estelle, S.D.Tex.1978, --- F.Supp. ----, the trial court's grant of a writ of habeas corpus is affirmed.


2
It appears that, under Texas law, an error in sentencing proceedings before a jury requires the state Appellate Court to reverse the entire conviction, not merely to remand for resentencing.  Tex.Code Crim.Pro. Art. 44.24(b); Bullard v. State, Tex.Cr.App.1977, 548 S.W.2d 13, 18; Ellison v. State, Tex.Cr.App.1968, 432 S.W.2d 955, 957.  Accordingly, the District Court's judgment is modified in part as follows: The State shall be given the option either of retrying or resentencing the appellee within 120 days, as may be appropriate under Texas law.


3
AFFIRMED.



*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I